El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El Registrador de la Propiedad de Mayagüez, al inscri-bir una escritura de segregación y venta, consignó como un defecto snbsanable el hecho de que no se describía en la escritura de enajenación el resto de la finca principal des-pués de hacerse la aludida segregación.
La regla es que la finca principal de la cual va a tomarse la finca que está por segregarse y venderse, debe describirse en la escritura de segregación y venta. Cadilla v. Registrador, 19 D.P.R. 80. En caso de una segregación y venta pos-teriores, el resto del predio original se convierte en la finca principal para los fines de tal venta posterior. Kennedy v. El Registrador, 26 D.P.R. 789; Figueroa v. El Registrador, 31 D.P.R. 377.
En el presente caso, la nota puesta por el registrador ai dorso de la escritura no cita autoridad alguna que la sos-tenga. El alegato del recurrente fue notificado a un regis-trador substituto. No se ha radicado ningún otro alegato, y no tenemos indicio alguno del pensamiento que pudo ha-ber acudido a la mente del registrador que inscribió el do-cumento.
Se trata aquí de la inscripción de una segregación y venta, y no de la posibilidad de futuras complicaciones en lo tocante a segregaciones y ventas posteriores. El compra-dor en el presente caso no tiene interés alguno respectó al extremo últimamente mencionado. Su título no puede ser afectado en forma alguna por tales acontecimientos futuros, y el que se dejaran de preveer dificultades más o menos conjeturales con relación a transacciones futuras entre el vendedor y otros compradores, no puede ser considerado como un defecto en el título que estamos considerando.
El registrador no puso en duda la suficiencia de la des-cripción de la finca principal en la venta que está ante nos y no debe entenderse que estamos considerando punto al-guno que no se presente directamente por la nota recurrida, la que debe revocarse.